Citation Nr: 0937011	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-35 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress (PTSD) prior to January 12, 
2007. 

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from January 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to August 
1990, from September 1993 to September 1996, and from 
February 2003 to April 2004.  The Veteran also had a period 
of Reserve service.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, awarded 
service connection for PTSD and assigned a 30 percent 
evaluation effective April 2004.  

During the pendency of the appeal, the RO increased the 
disability evaluation for PTSD to 70 percent effective 
January 2007.  As the Veteran maintains that a higher rating 
is warranted, his claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for 
an increased disability rating, the claimaint will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

For the sake of clarity, the Board has recharacterized the 
matter on appeal to reflect two separate issues.  The claims 
are delineated on the cover page of the instant decision.  

The matter was previously before the Board in July 2008 and 
remanded for further development and adjudication.  The 
claims have been returned to the Board and are now ready for 
appellate disposition. 




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  For the period prior to January 12, 2007, the evidence 
shows that the Veteran's PTSD was productive of 
sleeplessness, anger, social isolation, nightmares at least 
five times per week, multiple panic attacks weekly, impaired 
memory, and flashbacks, but the evidence does not show PTSD 
symptomatology consistent with: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; or impaired 
judgment or abstract thinking.  

3.  From January 12, 2007, while the Veteran's PTSD 
symptomatology worsened in severity warranting a 70 percent 
disability rating for symptoms, which included frequent 
thoughts of suicide, at no time was the PTSD productive of 
total occupational or social impairment.

4.  The Veteran's service-connected PTSD has not been shown 
to render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation prior 
to January 12, 2007, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 70 percent 
from January 12, 2007, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.16, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in February 
2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his original claim for service 
connection, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was sent in March 2006.    

Service connection for PTSD was awarded in an April 2005 
rating decision.  The claim on appeal arises from the 
Veteran's disagreement with the initial disability evaluation 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Regardless, additional 
VCAA letters were issued to the Veteran in July 2005 and 
October 2008, which notified him that he should submit 
evidence showing that his service connected PTSD had 
increased in severity.  
The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The April 2005 rating decision, 
September 2005 statement of the case (SOC), and the April 
2006, June 2006, August 2006, and May 2009 supplemental 
statements of the case (SSOC) set forth the evidence 
necessary to satisfy the claim for a higher initial rating 
for PTSD, i.e. the RO set forth the specific rating criteria 
for evaluating psychiatric disabilities.  The Veteran 
indicated in November 2008, that he had no additional 
evidence to submit in support of his claims.  The Veteran's 
lay assertions of effects of the service-connected disability 
on employment and his daily life indicate an awareness of the 
evidence necessary to substantiate the claims for higher 
evaluations and no further analysis in that regard is 
necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, in initiating the instant appeal, the Veteran 
disagreed with the original assignment of the 30 percent 
evaluation following the award of service connection for 
PTSD.  As such, the severity of the disability at issue is to 
be considered over the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As 
noted in the Introduction, in the May 2009 rating decision, 
the RO awarded an increased 70 percent disability rating 
effective January 12, 2007.  His claim remains in appellate 
status.  AB, 6 Vet. App. at 38.

The Veteran maintains that a higher initial rating is 
warranted for his PTSD because it causes symptoms to include, 
but not limited to, sleeplessness, nightmares, flashbacks, 
hallucinations, intrusive thoughts, panic attacks, 
irritability, anxiety, anger, and depression.  Recently, the 
Veteran contends that his PTSD symptoms have resulted in 
total and occupational social impairment.  See Appellant's 
Post Remand Brief dated in July 2009.    

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Prior to January 12, 2007, the Veteran's PTSD disability was 
assigned a 30 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  From January 12, 2007, the Veteran's 
PTSD disability has been assigned a 70 percent rating under 
the applicable rating criteria.

A 30 percent disability evaluation is assigned where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the Veteran's PTSD most closely approximates the 
criteria for an initial 50 percent rating, and no higher, for 
the period prior to January 12, 2007.  38 C.F.R. § 4.7.  The 
Board additionally finds that no higher than a 70 percent 
disability rating is warranted from January 12, 2007.   Id.

	The period prior to January 12, 2007

VA outpatient treatment records dated between 2004 and 2006, 
as well as the March 2005 report of VA examination, clearly 
show that the Veteran's PTSD disability is worse than the 30 
percent rating previously assigned for symptoms that include 
sleepless, anger, social isolation, nightmares five times per 
week, panic attacks, impaired memory, and flashbacks.  The 
Board notes the Veteran's Global Assessment of Functioning 
Scale Score (GAF) ranged between 55 to 65, which according to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), is indicative of only mild to moderate symptoms; 
however, the actual reported and objective symptoms contained 
in the records of treatment show more impairment than 
reflected in the GAF score assigned.  

Though the Veteran's PTSD was not productive of flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, or 
impaired judgment and abstract thinking, there were clearly 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  Further, the Veteran exhibited panic 
attacks more than once a week (a frequency meets the criteria 
for the 50 percent rating) and had some impairment in memory.  
Id.   

Where there is a question as to which of the two evaluations 
apply, 30 percent or 50 percent, the higher of the two should 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  This is the case in the instant matter, and 
an increased rating to 50 percent is in order for the period 
prior to January 12, 2007.  At no time prior to January 12, 
2007, however, did the Veteran's PTSD exhibit symptomatology 
more consistent with a 70 percent rating.  

While a December 2006 entry noted suicidal ideation in the 
past, no complaints were reported in the outpatient treatment 
records dated between 2004 and 2006, as well as the March 
2005 VA examination report.  Further, the records show the 
Veteran repeatedly denied homicidal ideation.  He was 
repeatedly found to be well groomed and oriented in all 
spheres.  There were no psychomotor abnormalities.  Speech 
was routinely normal and thoughts were logical and goal-
directed.  Affect was mildly constricted in the records of 
treatment between 2004 and 2006.

Specifically, upon VA examination in March 2005, the Veteran 
was neatly dressed and groomed.  He appeared his stated age.  
Though his affect was flat, he was oriented times three.  
Speech was clear, coherent, and goal directed.  Eye contact 
was good.  Memory and concentration were within normal 
limits.  There was no evidence of thought or perceptual 
disturbance.  

The evidence dated prior to January 12, 2007, contains no 
evidence of the following:  obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; or 
neglect of personal appearance and hygiene.  The Veteran's 
difficulty in adapting to stressful circumstances (including 
work or a work like setting) and social isolation are 
provided for in the increased 50 percent rating.  

Though the Veteran suffered from panic attacks and bouts of 
depression, these symptoms did not affect his ability to 
function independently, appropriately, or effectively.  The 
March 2005 VA examiner specifically found that he was able to 
perform his activities of daily living.  While the Veteran 
exhibited anger and irritability, such symptoms did not 
produce impaired impulse control, to the extent that he had 
unprovoked periods of violence.  Id. 

	For the period from January 12, 2007

From January 12, 2007, the Veteran's PTSD symptomatology 
worsened in severity necessitating an increase to 70 percent 
disability rating.  Specifically striking symptomatology 
around this time included the frequent thoughts of suicide, 
which brought the Veteran to the emergency room in April 
2007.  The Veteran turned in his gun, entered into a contract 
for safety, and continued to seek both group therapy and 
individual treatment from VA providers.  While the evidence 
shows that a 70 percent rating is in order for the period 
from January 12, 2007, a higher rating is not warranted for 
this period, as his PTSD has not been productive of total 
occupational and social impairment.  

Notably, the Veteran has maintained full time employment as a 
sales manager.  The December 2008 VA examiner specifically 
noted that the Veteran's PTSD did not produce total 
impairment.  Review of VA outpatient treatment records dated 
between 2007 and 2009, and the report of the December 2008 VA 
examination does not reveal any notations documenting 
findings of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform 
activities of daily living, or   disorientation to time or 
place.  While the Veteran has some memory loss, this never 
rose to the level of forgetting names of close relatives, own 
occupation, or own name.  Though the Veteran was assessed as 
being a moderate to high risk of suicide, the Veteran 
repeatedly denied any active intent.  He was not in 
persistent danger of hurting others.

Specifically, the December 2008 report of VA examination 
showed the Veteran denied overt violence towards his wife.  
He reported a good relationship with his children.  He 
participated in social situations when arranged by is wife.  
Panic attacks in these situations were said to have decreased 
with the use of medication. The Veteran was slightly 
disheveled, but not wholly inappropriate.  His affect was 
constricted.  He was oriented times three.  The Veteran was 
somewhat paranoid, but there were no persistent delusions.  
Auditory hallucinations were not persistent either.  

The examiner assigned the Veteran a GAF of 51, indicative of 
moderate symptoms.  The examiner concluded that while the 
Veteran had mildly impaired judgment, such as with use of 
alcohol, and some aggressive behavior, his judgment was not 
grossly impaired.  Difficulties concentrating due to fatigue 
and preoccupation with traumatic experiences were considered 
mild.  The examiner noted the Veteran remained capable of 
working and had retained employment despite decreased 
efficiency and missed deadlines.  As a result, the examiner 
concluded that there was no total occupational or social 
impairment as a result of the PTSD symptoms.

For these reasons, a rating in excess of 70 percent is not 
warranted for the period beginning January 12, 2007.

        TDIU

Finally, in a recent case decided by the Court in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
is part of an increased rating claim when such a claim is 
raised by the record.  As noted above, the Veteran's 
representative maintains that the service-connected PTSD 
produces total occupational impairment and therefore, the 
issue is raised by the record.  See Appellant's Post-Remand 
Brief dated in July 27, 2009.  As such, the issue is properly 
before the Board.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See
 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.

After a careful review of the evidence of record, the Board 
finds that the evidence does not support a finding of 
entitlement to TDIU.  While the Veteran has a single service 
connected disability (PTSD) rated at 70 percent, which meets 
the schedular requirements for TDIU under 38 C.F.R. § 
4.16(a), the evidence shows that the Veteran is not precluded 
from obtaining gainful employment due to his service 
connected PTSD.  38 C.F.R. § 4.16(b).  

Despite evidence of moderate to severe occupational 
impairment, the Veteran has maintained full time employment 
as a sales manager.  Moreover, the December 2008 VA examiner 
specifically noted that the Veteran's PTSD did not produce 
total impairment.  The Board finds that evidence establishes 
that the Veteran is not currently precluded from securing and 
following all forms of substantially gainful employment as 
the result of his service-connected PTSD.  Therefore, 
entitlement to TDIU is not warranted at this time.
        
        Summary

In sum, an initial evaluation of 50 percent, and no higher, 
is warranted for PTSD for the period prior to January 12, 
2007, and a rating in excess of 70 percent is not warranted 
for the period since January 12, 2007.  The Board has 
considered whether additional "staged" ratings are in 
order, but sees no additional shift in severity so as to 
justify such.  38 C.F.R. § 4.130; see Fenderson, 12 Vet. App. 
at 126.  Should the Veteran's disability change in the 
future, a higher evaluation may be assigned.

In the present case, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
beyond that which is already contemplated in the assigned 
evaluations, nor does it show that PTSD has necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
As delineated above, the Veteran has maintained full-time 
employment.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  While 
the Board has found that an initial 50 percent rating is 
warranted prior to January 12, 2007, the preponderance of the 
evidence is against a rating in excess of 50 percent prior to 
January 12, 2007, a rating in 
excess of 70 percent thereafter, or entitlement to TDIU.  38 
U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial 50 percent evaluation, and no 
higher, is granted for PTSD for the period prior to January 
12, 2007, subject to the controlling regulations governing 
monetary awards.

Entitlement to an evaluation in excess of 70 percent is 
denied for PTSD for the period from January 12, 2007.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


